DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,078,353 B2 in view of Journal of Applied Polymer Science 2009, 113(3), 1945-1952 (herein “Lin”). Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘353 claims a composition (see claim 1 of US ‘353) comprising a polypropylene polymer, and polyolefin elastomer, and a polymer comprising an acetoacetyl functional group (see formula (I) and moiety A in claim 1 of US ‘353). US ‘353 further claims a generic additive component (see component (D) in claim 1 of US ‘353). US ‘353 does not claim the presently recited compatibilizer.
Lin describes compatibilizers for polypropylene and HDPE (see the abstract).
One of ordinary skill in the art would have been motivated to include a compatibilizer in the compositions claimed by US ‘353 in order to improve the compatibility among the polymer components. It would have been obvious to one of ordinary skill in the art to have included a compatibilizer in the compositions claimed by US ‘353.
The further limitations of present claims 2-3 and 7-15 are adequately set forth in claims 2, 7-9, and 11-15 of US ‘353.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending application no. 16/617,342 in view of Journal of Applied Polymer Science 2009, 113(3), 1945-1952 (herein “Lin”). Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘342 claims a composition (see claim 1 of US ‘342) comprising a polypropylene polymer, and polyolefin elastomer, and a polymer comprising an acetoacetyl functional group and a generic additive component (see component (D) in claim 1 of US ‘353). US ‘353 does not claim the presently recited compatibilizer.
Lin describes compatibilizers for polypropylene and HDPE (see the abstract).
One of ordinary skill in the art would have been motivated to include a compatibilizer in the compositions claimed by US ‘342 in order to improve the compatibility among the polymer components. It would have been obvious to one of ordinary skill in the art to have included a compatibilizer in the compositions claimed by US ‘342.
The further limitations of present claims 2-15 are adequately set forth in claims 2-15 of US ‘342.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764